 1 TYCKO & ZAVAREEI LLP                                     COOLEY LLP
   HASSAN A. ZAVAREEI (181547)                              MICHELLE C. DOOLIN (179445)
 2 (hzavareei@tzlegal.com)                                  (mdoolin@cooley.com)
   1828 L Street, NW, Suite 1000                            DARCIE A. TILLY (239715)
 3 Washington, DC 20036                                     (dtilly@cooley.com)
   Telephone: (202) 973-0900                                4401 Eastgate Mall
 4 Facsimile: (202) 973-0950                                San Diego, CA 92121
                                                            Telephone: (858) 550-6000
 5 TYCKO & ZAVAREEI LLP                                     Facsimile:    (858) 550-6420
   ANNICK PERSINGER (272996)
 6 (apersinger@tzlegal.com)                                 COOLEY LLP
   1970 Broadway, Suite 1070                                PATRICK E. GIBBS (183174)
 7 Oakland, CA 94612                                        (pgibbs@cooley.com)
   Telephone: (510) 254-6808                                BRETT H. DE JARNETTE (292919)
 8 Facsimile: (202) 973-0950                                (bdejarnette@cooley.com)
                                                            3175 Hanover Street
 9 Counsel for Plaintiffs                                   Palo Alto, CA 94304-1130
                                                            Telephone: (650) 843-5000
10 Additional Counsel for Plaintiffs Listed on              Facsimile:   (650) 849-7400
   Signature Page
11                                                          Attorneys for Defendant
                                                            Apple Inc.
12
                                       UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15
     DEONN MORGAN, LYDIA ZEPEDA,                             Case No. 3:17-cv-5277-RS
16   SOPHIA IVY, KELLY OKOROCHA, and
     JENNIFER ZIELINSKI, CHRISTOPHER                         JOINT STIPULATION AND
17   BIZZELLE, AND DANA RODENBECK                            ORDER EXTENDING DEADLINE
     individually and on behalf of themselves and all        TO FILE STIPULATION OF
18   others similarly situated,                              DISMISSAL

19                       Plaintiffs,                         Judge: Hon. Richard Seeborg

20           v.

21   APPLE INC.,

22                       Defendant.

23

24           Pursuant to Civil Local Rules 6-1(b), 6-2, and 7-12 Plaintiffs Deonn Morgan, Lydia Zepeda,

25   Sophia Ivy, Kelly Okorocha, Jennifer Zielinski, Christopher Bizzelle, and Dana Rodenbeck

26   (“Plaintiffs”) and Defendant Apple Inc. (“Defendant”), by and through their respective counsel hereby

27   jointly agree and stipulate that good cause exists to briefly extend the Parties’ deadline to file a

28   stipulation of dismissal, as set forth below:
                                                        1
                      JOINT STIP. AND [PROPOSED] ORDER CONT. CMC - CASE NO. 4:17-CV-5277-RS
 1           WHEREAS, Plaintiffs filed their initial complaint (ECF No. 1) on September 12, 2017;

 2           WHEREAS, on January 9, 2020, the parties notified the Court that they had reached a

 3   preliminary settlement in a case captioned Simmons v. Apple Inc., No. 17CV312251, in the Superior Court

 4   of the State of California, County of Santa Clara, in which the parties are represented by the same

 5   counsel of record in this case, which would result in the dismissal of this matter; and

 6           WHEREAS, the Court ordered the parties to file a stipulation of dismissal by no later than

 7   March 12, 2020, or to appear on March 19, 2020, to show cause why the case should not be dismissed;

 8   and

 9           WHEREAS, due to the parties’ ongoing discussions regarding the details of the Simmons class

10   settlement, including the form of class notice, the parties were forced to delay filing dismissals in this

11   matter; and

12           WHEREAS, the motion for preliminary approval of the Simmons class settlement will be filed

13   with the Santa Clara County Superior Court by March 20, 2020;

14           WHEREAS, the parties have agreed that a brief extension of time is warranted and that the

15   parties will be able to file a stipulation of dismissal by no later than April 10, 2020.

16           NOW THEREFORE, THE FOLLOWING IS HEREBY STIPULATED by and between the

17   parties, through their respective counsel:

18           The deadline for the Parties to file the stipulation of dismissal is extended until April 10, 2020.

19

20

21

22

23

24

25

26

27

28
                                                          2.
                               STIP. AND [PROPOSED] ORDER - CASE NO. 4:17-CV-5277-RS
 1   IT IS SO STIPULATED.

 2   Dated: March 12, 2020                          TYCKO & ZAVAREEI LLP

 3

 4                                                  By: s/Hassan A. Zavareei
                                                         Hassan A. Zavareei (181547)
 5
                                                    Hassan A. Zavareei (181547)
 6                                                  1828 L Street, NW, Suite 1000
                                                    Washington, DC 20036
 7                                                  Telephone: (202) 973-0900
                                                    Facsimile: (202) 973-0950
 8                                                  eMail:      hzavareei@tzlegal.com
 9                                                  Annick Persinger (272996)
                                                    1970 Broadway, Suite 1070
10                                                  Oakland, CA 94612
                                                    Telephone: (510) 254-6808
11                                                  Facsimile: (202) 973-0950
                                                    eMail:      apersinger@tzlegal.com
12
                                                    E. Powell Miller (pro hac vice forthcoming)
13                                                  Mahde Abdallah (pro hac vice forthcoming)
                                                    Sharon S. Almonrode (pro hac vice forthcoming)
14                                                  THE MILLER LAW FIRM, P.C.
                                                    950 West University Drive, Suite 300
15                                                  Rochester, Michigan 48307
                                                    Telephone: (248) 841-2200
16                                                  Facsimile: (248) 652-2852
                                                    eMail:      epm@millerlawpc.com
17                                                              mya@millerlawpc.com
                                                                ssa@millerlawpc.com
18
                                                    Gregory F. Coleman (pro hac vice forthcoming)
19                                                  Adam A. Edwards (pro hac vice forthcoming)
                                                    Mark E. Silvey (pro hac vice forthcoming)
20                                                  GREG COLEMAN LAW PC
                                                    First Tennessee Plaza
21                                                  800 S. Gay Street, Suite 1100
                                                    Knoxville, TN 37929
22                                                  Telephone: (865) 247-0080
                                                    eMail:      adam@gregcolemanlaw.com
23                                                              greg@gregcolemanlaw.com
                                                                mark@gregcolemanlaw.com
24
                                                     Attorneys for Plaintiffs and the Putative Class
25

26

27

28
                                                      3.
                             STIP. AND [PROPOSED] ORDER - CASE NO. 4:17-CV-5277-RS
 1
     Date: March 12, 2020                           COOLEY LLP
 2

 3
                                                    By: s/ Michelle C. Doolin
 4                                                                Michelle C. Doolin (179445)
 5                                                  Attorneys for Defendant Apple Inc.
 6
                                      ATTORNEY ATTESTATION
 7
     I, Hassan A. Zavareei, am the ECF user whose ID and password are being used to file this Stipulation
 8   and [Proposed] Order. In compliance with L.R. 5-1, I hereby attest that concurrence in the filing of
     the document has been obtained from each of the other signatories.
 9
                                                   ___/s/ Hassan A. Zavareei___
10                                                        Hassan A. Zavareei
11

12
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14           March 13
     Dated: ________________, 2020                 __________________________________________
                                                   THE HONORABLE RICHARD SEEBORG
15                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4.
                             STIP. AND [PROPOSED] ORDER - CASE NO. 4:17-CV-5277-RS
